04/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0494



                                 No. DA 20-0494


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DAVID ALAN SPAGNOLO,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 31, 2022, within which to prepare, serve, and file its response.




BG                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            April 19 2022